Citation Nr: 0302444	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  99-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from March 30, 1945 to January 
7, 1946.

This matter comes before the Board of veterans Appeals 
(Board) on appeal from an October 1999 rating decision by 
which the RO denied service connection for a left knee 
disability and lumbar spine arthritis.  By a rating decision 
dated in December 2001, the RO granted service connection for 
lumbar spine arthritis by including it as part of the 
evaluation of a previously service-connected shrapnel wound 
of the lumbar region.  

In November 2002 the Board remanded this matter to provide 
the veteran a hearing before a member of the Board at the RO.  
Thereafter, the veteran withdrew his request for a hearing.


FINDING OF FACT

The veteran's left knee disability is not attributable to his 
period of military service; it was not caused or made worse 
by his service-connected low back disability.


CONCLUSION OF LAW

The veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated by 
service; his left knee disability is not due to or the result 
of his service-connected back disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting service, was aggravated 
by it.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder which is proximately due to, or the result 
of, a service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Generally speaking, if manifested to a 
compensable degree within a year of separation from military 
service, arthritis may be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service medical records do not show complaints of, treatment 
for, or diagnosis of left knee problems.  Similarly, there is 
no evidence of treatment for a left knee problem until total 
knee replacement surgery around 1992.  

Included in the claims file are four VA examination reports.  
The first examination conducted in August 1999 revealed no 
left knee disability.  The second examination conducted in 
January 2000 showed a diagnosis of status post left knee 
total knee replacement.  Therein, the veteran reported a 
history of total knee replacement eight years earlier, with 
noted improvement in pain and range of motion.  He reported 
being unable to squat, kneel, or fully extend the knee.  No 
opinion was set forth as to the an etiology of the left knee 
problem.  A November 2000 examiner opined that it was 
unlikely that the back injury resulted in the left knee 
disability.  Rather, it was that examiner's opinion that the 
left knee disability was the result of progressive 
degenerative arthritis of the knee due to the normal aging 
process.  The fourth VA examination was conducted in October 
2001 and resulted in a diagnosis of osteoarthritis of the 
knees status, post left total knee replacement, but no 
opinion as to etiology of the left knee problems.

Also included in the record is a medical statement from R.H., 
M.D., dated in January 2001.  Therein, that physician 
indicates that the veteran has a soft tissue pain generator 
in his lumbosacral spine which has contributed to his overall 
disability by increasing immobility which promotes the 
degenerative changes documented by x-ray.  

After having reviewed the evidence of record, the Board finds 
that the veteran's left knee disorder was not caused or made 
worse by the service-connected back disability.  In this 
regard, although the January 2001 medical statement of R.H., 
M.D., suggests that the immobility caused by a pain generator 
in the lumbosacral spine promoted degenerative changes, it 
does not refer to the left knee problem as being caused by 
this immobility.  Furthermore, the statement does not 
indicate that the examiner evaluated the veteran's left knee 
disability.  This, when considered in light of the November 
2000 VA examiner's opinion that it was unlikely that the left 
knee problem is connected to the back disability, persuades 
the Board that the left knee problem is not due to, or the 
result of the service-connected back disability.  Similarly, 
in the absence of evidence showing any treatment for, 
complaints of, or  diagnosis of a left knee problem during or 
shortly after service, direct service connection cannot be 
found.  Indeed, the 2000 examiner specifically indicated that 
the veteran's left knee arthritis began as a result of the 
normal aging process.  In other words, it did not result from 
disease or injury associated with the veteran's period of 
military service.  Additionally, there is no manifestation of 
arthritis during the one-year presumptive period following 
the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), and the 
implementing regulations.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

In this case, the veteran's application is complete.  He was 
notified of the evidence needed to substantiate the claims by 
letters dated in January 2000, January 2001, and August 2001.  
These letters referred to the evidence that the veteran 
needed to submit in order to substantiate the claims, as well 
as whether the VA or the veteran was responsible for 
obtaining the evidence.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the 
December 2001 supplemental statement of the case (SSOC) 
advised the veteran of the new obligations under VCAA and its 
implementing regulations.  No additional notice is required.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The Board is not aware of any potentially 
relevant outstanding records.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d) (2002)).  
On the matter of VA's obligation to provide the veteran a VA 
examination, the Board finds this to have been satisfied by 
the examinations discussed above, particularly the November 
2000 examination report that directly addressed the medical 
nexus question.  Considering all this evidence the Board is 
persuaded that VA has fulfilled its duty-to-assist 
obligations.  Further development of this claim would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

Service connection for a left knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

